Exhibit 10.9.7
logo [logo.jpg]
 
 




AMENDMENT NO. 6
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 6 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(“Amendment No. 6”) is dated as of January 8, 2009 by and among RAYMOND JAMES
FINANCIAL, INC., a Florida corporation (the “Borrower”), the Lenders named on
the signature pages hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
individually and as administrative agent (the “Agent”) for the Lenders.
 
 
W I T N E S S E T H:

 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit Agreement dated as of October 13, 2005, as
amended by (i) Amendment No. 1 and Waiver to Amended and Restated Revolving
Credit Agreement dated as of October 11, 2006, (ii) Amendment No. 2 and Waiver
to Amended and Restated Revolving Credit Agreement dated as of April 16, 2007,
(iii) Amendment No. 3 to Amended and Restated Revolving Credit Agreement dated
as of July 11, 2007, (iv) Amendment No. 4 and Waivers to Amended and Restated
Revolving Credit Agreement dated as of October 9, 2007, and (v) Amendment No. 5
to Amended and Restated Revolving Credit Agreement dated as of October 8, 2008
(the “Credit Agreement”); and
 
WHEREAS, the parties desire to effect a two-week extension of the Facility
Termination Date currently provided in the Credit Agreement and to reset the
Aggregate Commitment to $50,000,000.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
I.  
Defined Terms

 
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 
II.  
Amendment to the Credit Agreement

 
2.1. The definition of “Facility Termination Date” in Article I of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“‘Facility Termination Date’ means January 22, 2009 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.18 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.”
 
2.2. The following definition is hereby added to Article I of the Credit
Agreement:
 
“‘Fixed Rate Loan’ means a Loan made by the Lenders to the Borrower pursuant to
Article II hereof which bears interest at a fixed rate agreed upon by the
Lenders and the Borrower.”
 
2.3. The Aggregate Commitment is hereby reset to $50,000,000 effective as of the
date hereof and the respective Commitments of the consenting, extending Lenders
are as set forth on the signature pages hereto.
 
2.4. The Lenders hereby agree to make an Advance in the aggregate principal
amount of $50,000,000 to the Borrower consisting of Fixed Rate Loans from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.  Each Fixed Rate Loan shall bear
interest on the outstanding principal at the rate of 5% (five percent) per annum
and shall mature and be payable, together with any other unpaid Obligations, on
the Facility Termination Date.  The Borrower may prepay such Advance, without
penalty or premium, in its entirety or any portion thereof in a minimum
aggregate amount of $5,000,000 (or any integral multiple of $1,000,000 in excess
thereof), upon one Business Day’s prior notice to the Agent.
 
2.5. Section 2.3 of the Credit Agreement entitled “Types of Advances” is hereby
amended to read as follows:
 
“The Advances may be Floating Rate Advances or Eurodollar Advances or Advances
consisting of Fixed Rate Loans, or a combination thereof, selected by the
Borrower in accordance with Sections 2.7 and 2.8.”
 
III.  
Borrower Representations

 
In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 6, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 6, (a) there exists no
Default or Unmatured Default on the date hereof; (b) each of the representations
and warranties contained in Article V of the Credit Agreement is true and
correct on the date hereof, except for (i) the matters disclosed in Part I, Item
3. “Legal Proceedings” in the Borrower’s Annual Report on Form 10-K for the
Fiscal Year ended September 30, 2008 that relate to (A) the Borrower’s Turkish
affiliate, (B) Sirchie Acquisition Company, LLC and (C) auction rate securities,
and (ii) the fact that Raymond James Trust Company has converted from a state to
a federal charter and is now known as “Raymond James Trust, N.A.”; (c) the
execution and delivery by the Borrower of this Amendment No. 6 have been duly
authorized by all requisite corporate proceedings; (d) this Amendment No. 6 and
the other Loan Documents to which the Borrower is a party constitute the legal,
valid and binding obligations of the Borrower enforceable in accordance with
their respective terms; (e) no authorization or approval of, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance of this Amendment No. 6  by the Borrower; and
(f) no material adverse change in the business, Property, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries
taken as a whole has occurred since September 30, 2008.
 
IV.  
Effectiveness

 
This Amendment No. 6 shall become effective as of the date first above written
upon fulfillment of the following conditions (and when notice thereof shall have
been given by the Agent to the Borrower and the Lenders):
 
(i) the Agent shall have received counterparts of this Amendment No. 6 duly
executed by the Borrower and the Required Lenders;
 
(ii) the Borrower shall have delivered to the Agent a certificate of Borrower’s
Secretary and a certificate of Borrower’s Chief Financial Officer in form and
substance satisfactory to the Agent and its counsel; and
 
(iii) all accrued fees and expenses of the Agent (including the accrued fees and
expenses of counsel to the Agent invoiced on or prior to the date hereof) shall
have been paid by the Borrower.
 




 
V.  
Ratification

 
Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) this Amendment No. 6 shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents.  Upon the effectiveness of this Amendment No. 6, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
VI.  
Governing Law

 
THIS AMENDMENT NO. 6 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
VII.  
Execution in Counterparts

 
This Amendment No. 6 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
 
[signature pages follow]
 

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Amendment No. 6 as of the date first above written.
 
 
RAYMOND JAMES FINANCIAL, INC.
 
By: /s/ J.P. Julien_________________
 
Title: SVP &
CFO                                                                   
 
Address for Notices:
 
880 Carillon Parkway

 
St. Petersburg, Florida 33716

 
Attention:
Jeffrey P. Julien

 
Telephone:
(727) 567-5021

 
Facsimile:
(727) 573-8915

 
Commitment:                                                                           JPMORGAN
CHASE BANK, N.A.,
$12,500,000                                                                           Individually
and as Administrative Agent
 
By: /s/ Piers C. Murray
 
Title: Managing
Director                                                                  
 
Address for General Notices:
 
Financial Institutions-Broker-Dealer Group

 
270 Park Avenue

 
36th Floor

 
New York, NY  10172

 
Attention:
Piers C. Murray

 
Telephone:
(212) 270-5445

 
Facsimile:
(212) 270-1511



 
Address for Funding Matters:

 
Loan and Agency Services

 
1111 Fannin, 10th Floor

 
Houston, TX  77002

 
Attention:
Wesley Gibson

 
Telephone:
(713) 750-2424

 
Facsimile:
(713) 750-2228


 
 
 
 

--------------------------------------------------------------------------------

 
 
Commitment:                                                                           CITIBANK,
N.A.,
$12,500,000                                                                           Individually
and as Syndication Agent


By:/s/ William
Mandaro                                                                  
 
Title: Director                                      
 
Address for Notices:
 
388 Greenwich Street

 
35th Floor

 
New York, New York 10013

 
Attention:
William Mandaro

 
Telephone:
(212) 816-0852

 
Facsimile:
(646) 688-6821



Commitment:                                                                           THE
BANK OF NEW YORK MELLON,
$12,500,000                                                                           Individually
and as Co-Documentation Agent


                                      By:/s/ Thomas Caruso
 
Title: First Vice President
 
Address for Notices:
 
One Wall Street

 
19th  Floor

 
New York, New York  10286

 
Attention:
John Templeton

 
Telephone:
(212) 635-6823

 
Facsimile:
(212) 809-9566



Commitment:                                                                           REGIONS
BANK
$12,500,000
 
By:/s/ Heather L. Long
 
Title:VP                                                                  
 
Address for Notices:
 
Building I, Suite 105

 
13535 Feather Sound Drive

 
Clearwater, FL  33762

 
Attention: Commercial Banking

 
Telephone:
(727) 571-8582

 
Facsimile:
(727) 572-4776









 